Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. §1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Interim Report on Form 10-Q/A ofTechnology ResearchCorporation (the “Company”) for the quarter endedJune 30, 2006, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Vice President of Finance and ChiefFinancial Officer certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:June19, 2007 /s/Barry H. Black BarryH. Black Vice President of Finance and ChiefFinancial Officer A signed original of this written statement required by Section 906 has been provided to Technology ResearchCorporation and will be retained byTechnology ResearchCorporation and furnished to the Securities and Exchange Commission or its staff upon request.
